        Case 1:20-cv-03156-PGG Document 36 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PARKING TECHNOLOGY HOLDINGS
 LLC,

                           Plaintiff,                              ORDER

             - against -                                    20 Civ. 3156 (PGG)

 PARK ASSIST, LLC,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this matter presently scheduled for

December 10, 2020 is adjourned to January 21, 2021 at 10:00 a.m.

Dated: New York, New York
       December 2, 2020
